Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 12, 2014

The Court of Appeals hereby passes the following order:

A15A0449. DREONIA ROBERTS v. GEORGIA HOUSING & FINANCE
    AUTHORITY.

       Georgia Housing & Finance Authority filed a dispossessory action against
Dreonia Roberts in magistrate court. Roberts appealed to state court and filed a
motion for a writ of supersedeas in an effort to avoid paying rent into the registry of
the court. The trial court denied the motion, and Roberts appealed to this Court. We
lack jurisdiction.
       The merits of the dispossessory ruling remain pending below. Thus, the court’s
denial of Roberts’s motion is not final and is subject to the interlocutory review
procedure in OCGA § 5-6-34 (b). See Carter v. Landel/Arundel, Inc., 172 Ga. App.
115, 116 (3) (322 SE2d 108) (1984). Additionally, appeals in dispossessory actions
must be filed within seven days after entry of the order at issue. See OCGA § 44-7-
56; Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521 (521 SE2d 456) (1999).
Consequently, Roberts’s notice of appeal, which was filed on September 4, 2014, ten
days after entry of the order on appeal, is untimely. For these reasons, we lack
jurisdiction to consider Roberts’s appeal, which is hereby DISMISSED.




                                        Court of Appeals of the State of Georgia
                                                                             12/12/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.